PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/542,561
Filing Date: 10 Jul 2017
Appellant(s): Giesecke+Devrient Mobile Security GmbH



__________________
Sterling D. Fillmore
Reg. No. 63,796
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/23/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant alleges, on page 11 of the Appeal Brief:
Independent claim 13 and dependent claims 15-17, 19, 22—23, 25, and 27-32 that depend therefrom are rejected in the Final Office Action under 35 U.S.C. §103 as being unpatentable over Rahul (US 2009/0082001) in view of Ronca (US 2015/0271156) and further in view of Hynes (US 2016/0174132). 
Appellant submits that in the rejection of claim 13, the evidence of obviousness relied on by the Examiner fails to establish that the subject matter of claim 13 would have been obvious to a person of ordinary skill in the art when the invention was made. 
Particularly, Rahul, Ronca, and Hynes, either alone or in combination, fail to disclose or suggest each and every element of appealed independent claim 13. 

Examiner’s response: The Examiner disagrees.  It is the Examiner’s intent to show herein that the rejection of claim 13, as well as corresponding claim 24, under 35 USC 103(a), as being obvious over Rahul, and further in view of Ronca and Hynes, is clearly supported by the teachings of the references and an articulated reasoning with rational underpinnings which would be clear to one of ordinary skill in the art at the time of the claimed invention.  The Examiner further intends to show that the combination of Rahul, Ronca, and Hynes does teach each and every element of the claimed subject matter as recited in Appellant’s independent claims 13 and 24.
In support of these points, the Examiner provides a full response with regard to each of Appellant’s supporting arguments as it is raised below.

	Appellant alleges, on pages 14-16 of the Appeal Brief:
The combination of Rahul (US 2009/0082001), Ronca (US 2015/0271156), and Hynes (US 2016/0174132) fails to disclose all features required by independent claim 13. As background for the subscriber identity module according to claim 13, Applicant’s disclosure, and independent claim 13 particularly, provide a significant solution to a problem identified by the inventors of the present application. Subscriber identity modules, such as a SIM card, are manufactured and then supplied to various consumers throughout the world. (See para. [0010] and paras. [0002]-[0005] generally of Applicant’s originally-filed specification). But different geographic areas in the world, such as specific countries, have different requirements or limitations of the functions performed by the subscriber identity module. And particularly different geographic areas or countries have different requirements or limitations on the safety requirement profiles of encryption algorithms or crypto-algorithms. (See paras. [0005], [0009], [0010], and [0016]).
For example, as described in Applicant’s originally-filed specification: “There are provisions which do not permit a manufacturer to make certain functions of a subscriber identity module available in certain countries is directed to a subscriber identity module to be used in a mobile device.” (See para. [0010] of Applicant’s originally-filed specification). 
On the other hand, as found by the inventors of the present application, it would be particularly advantageous to provide or “manufacture identical or almost entirely identical subscriber identity modules and to make the functional range or the functions provided by the subscriber identity module available in its entirety, in a restricted manner or not at all in dependence on the location in which the subscriber identity modules are used or which the subscriber identity modules are supplied to.” (See para. [0010] of Applicant’s originally-filed specification). 
With such a subscriber identity module, the inventors of the present application found “it is possible to supply subscriber identity modules with full functional range, i.e. with all functions, worldwide and the subscriber identity module thereupon determines which functions it may make available with the help of the location in which it is used.” (See para. [0010] of Applicant’s originally-filed specification). 
As a solution to the inventors’ identified problem, claim 13 is directed to a subscriber identity module for employment in a mobile device that is adaptable to the restrictions or limitations of the different geographic region in which the subscriber identity module is used. According to claim 13, the subscriber identity module comprises a processor, a storage, and a location determining device. 
And significantly, according to claim 13, and as described throughout Applicant’s originally-filed disclosure, the subscriber identity module “identifies a user of the mobile device to a mobile network operator to which the subscriber identity module is connected.” 
According to claim 13, this same subscriber identity module “makes at least a part of the functions available in a restricted manner or not at all in dependence on the determined location as determined by the location determining device of the subscriber identity module.” 
And significantly, to address the above-noted problems of different countries permitting or having different security requirements or limitations, according to claim 13: “wherein the part of the functions made available by the subscriber identity module in the restricted manner or not at all includes a functional range of encryption including one or more cryptographic algorithms or a key length of a cryptographic algorithm, wherein the subscriber identity module or an application on the subscriber identity module defines the functional range of an encryption algorithm based on the determined location.” 
The Final Office Action’s rejection of claim 13 fails to properly consider these features and significantly fails to properly consider this last feature being performed by the subscriber identity module itself. 

Examiner’s response: Appellant herein provides extensive background on the claimed invention, seemingly in an attempt to narrow the scope of consideration to that which is intended rather than the broadest reasonable interpretation of the argued limitations.  Appellant then asserts that the rejection fails to properly consider the features.  In order to respond, the Examiner must first address the broad scope of the claimed limitations, before subsequently demonstrating how each reference teaches said limitations.
To begin, claim 13 recites “a subscriber identity module for employment in a mobile device”.  Appellant provides a single example of such a device, e.g. a “SIM card”.  However, since the invention of the mobile phone, there have been any number of different methods employed by various different modules to identify a user of a device is a valid subscriber to a particular network.  For instance, a subscriber identity module could be embodied as a standard SIM card, a mini/micro/nano SIM, a universal integrated circuit card (UICC) containing a SIM application, or even the processor/storage of the phone itself, as used in early CDMA networks to identify the user/phone to the network provider.  Furthermore, there are software implementations such as embedded SIM (eSIM) comprising a software module which may be downloaded to a phone remotely and provide subscriber identification functions.  As can be seen, the broadest reasonable interpretation of a “subscriber identity module” is a module which identifies a subscriber.  
Therefore, as any software/hardware module which identifies a subscriber may be seen as a “subscriber identity module” in the art, we must rely on the limitations of the claims to determine the scope of the subject “subscriber identity module”.  Claim 13 recites that the subscriber identity module comprises a processor, a storage, and a location determining device which determines a location of the subscriber identity module.  In the early CDMA networks, as mentioned above, it is the mobile phone itself which performs the identification protocol with the network; therefore, the processor, storage, and any location determining means, e.g. embedded GPS module, of the mobile phone itself could be considered the “subscriber identity module” as claimed.  The “location determining device” need not be as sophisticated as a GPS transceiver; it could simply be a processor which receives location data from the network or Internet.  All that is claimed is that the location determining device “determines a location of the subscriber identity module”.  Appellant further recites said “subscriber identity module” as “identif[ying] a user of the mobile device to a mobile network operator to which the subscriber identity module is connected”.  As is known in the art, identifying a subscriber to the associated subscribed network would appear to be the bare minimum requirement of a “subscriber identity module”.  Next, the subscriber identity module is described as “adapted to make available a plurality of functions”.  Authentication/identification of the subscriber to the network could be considered at least one function, as could performing any associated encryption/decryption protocols as part of authentication, or receiving and processing updates, handling errors, etc.; as can be seen, this limitation is trivial.  Furthermore, the functions need not be performed by or at the module itself; they must simply be “made available”.  For instance, the module could implement a policy which activates or deactivates functions performed by other modules, such as enabling/disabling phone calls or text messages performed by the requisite hardware and software.
Finally, the claim arrives at what can be considered the alleged inventive concept: wherein the subscriber identity module makes at least a part of the functions available in a restricted manner or not at all in dependence on the determined location, as determined by the location determining device… wherein the part of the functions made available by the subscriber identity module in the restricted manner or not at all includes a functional range of encryption including one or more cryptographic algorithms or a key length of a cryptographic algorithm, wherein the subscriber identity module or an application on the subscriber identity module defines the functional range of an encryption algorithm based on the determined location.  What Appellant is reciting here is a concept generally known in the art as “geofencing”, wherein certain functions of a device are enabled, activated, or deactivated according to a virtual “fence” around a particular location, such as a fence or radius around a detected geographic location, or proximity to a known transmitting device such as a radio-frequency ID tag (RFID) or WiFi access point.  Upon detecting the device is in the appropriate location/proximity, the device performs the prescribed actions according to a set of rules or policies.  The only distinguishing element from generic geofencing in Appellant’s claim is that the controlled function relates to one or more cryptographic algorithms or the length of a cryptographic key.
As can be seen from the above, there are many possible forms a “subscriber identity module” can take, far more than the mere SIM card envisioned by Appellant.  In addition to the example of a CDMA phone described above, a smartphone processor executing an eSIM software module, receiving location data from a built-in GPS could be considered a “subscriber identity module” according to the claims, or a UICC card with its own GPS module running a similar eSIM.  None of the provided examples are outside the bounds of the broadest reasonable interpretation of the subject claims.
Having provided the above analysis, the Examiner now turns to Appellant’s assertion, above: that the Final Office Action’s rejection of claim 13 fails to properly consider these features and significantly fails to properly consider this last feature being performed by the subscriber identity module itself.  To rebut, the Examiner turns to the prior art of record.
Rahul teaches a subscriber identity module, in this case a SIM card (e.g. paragraph 8, “The user identity module, such as a Subscriber Identity Module (SIM) in the GSM network… is a smart card with a microprocessor and originally serves to provide a function of user identity authentication for the networks.”), comprising a processor (e.g. paragraph 8), a storage (e.g. paragraph 86, “The preconfigured location information may be stored in a storage device of the SIM…”), a location determining unit determining a location of the SIM (e.g. paragraph 76, “The User Equipment (UE) includes a Mobile Equipment (ME) and a user identity module.”; paragraph 98, “The SIM includes a toolkit program interface 81, a location shield list storing unit 82, and a function controlling unit 83.”; paragraph 101, “The function controlling unit 83 obtains from the Mobile Equipment (ME) the current location information of the User Equipment (UE)…”), wherein the SIM identifies a user of a mobile device to a mobile network operator to which the SIM is connected (e.g. paragraph 8, “The user identity module… originally serves to provide a function of user identity authentication for the networks.”), wherein the SIM is adapted to make available a plurality of functions (e.g. paragraph 50, “In an embodiment of the present invention, the current location information of a ME is compared with the preconfigured location information associated with functions of the ME, and the functions of the ME are controlled according to the result of the comparison.”; paragraph 101, “The function controlling unit 83 obtains from the ME the current location information of the UE, compares the current location information with location information stored in the location shield list storing unit, and controls, through the toolkit program interface, a corresponding function of the ME according to the comparison result.”), and wherein the SIM makes at least a part of the functions available in a restricted manner or not at all in dependence on the determined location (e.g. paragraph 113, “When an employee enters the controlled region carrying a ME with a registered SIM, the function controlling unit of the SIM will determine that the current location of the ME is within the preconfigured location shield list, and then disable the camera application unit… through the toolkit control interface.”).  Therefore, the only elements missing from Rahul are explicit recitation that the location determining unit of the SIM is a location determining device (while the ME comprises a positioning unit, the unit is never explicitly recited as a hardware element), and that the functions made available include a functional range of encryption.
Ronca teaches wherein functions made available by a module in a restricted manner or not at all include a functional range of encryption including one or more cryptographic algorithms or a key length of a cryptographic algorithm, wherein the module or an application on the module defines the function range of an encryption algorithm based on a determined location of the module (e.g. abstract, “The validity of the cryptographic material changes state based on whether the entity is inside or outside the geographic area.”; paragraph 90, “the key management system 304 can access one or more policies to determine the appropriate key properties (e.g., key length, algorithm used to generate the key pair, and so forth), and the key management system 304 can initiate the appropriate key generation on the subscriber 302. Thus… the actual key generation is performed by the subscriber 302.”; paragraph 91, “The geo-fence to be associated with a geo-fenced key material (GFKM) is determined by a policy and/or set of policies and/or other such information and/or some other way (e.g., set by an administrator). In some embodiments, the policy and/or policies and/or other information may be known by, or available to, the subscriber 302.”; paragraph 72, “In order to ascertain what the status of the GFKM should be, the geo-location update service 218 accesses the location of the system 214, the geo-fence data associated with the cryptographic key material, and/or other information that may also be used to determine the validity of the GFKM.”).  While Rahul already teaches that the module is a subscriber identity module, as above, the Examiner notes that Ronca teaches that the subscriber equipment 602 transmits a certificate signing request (CSR) to a registration authority (e.g. paragraph 139), which validates/verifies the CSR, the subscriber’s claim for the issuance of the GFC, and whether the particular subscriber is authorized; in this way, the module of Ronca can also be seen as a “subscriber identity module”.
Finally, Hynes teaches wherein a SIM comprises a location determining device (e.g. paragraph 57, “In some embodiments, the SIM itself may incorporate a GPS receiver in which case the SIM application may request the geographical information directly from the SIM based GPS receiver.”).
As can be seen from the above, the Final Office Action’s has fully considered each and every feature of the subject claims, including the last feature being performed by the subscriber identity module itself.  

Appellant’s arguments, pages 16-17 of the Appeal Brief:
Rahul describes a SIM having a toolkit program interface 81, a location shield list storing unit 82, and a function controlling unit 83. (See Ruhal, para. [0098] and FIG. 8). According to Ruhal, the functional controlling unit 83 of the user equipment (UE) obtains from the mobile equipment (ME) current location information and compares the current location with the location information stored in a location shield list storing unit 82, and controls, through the toolkit program interface, a corresponding function of the mobile equipment (ME) according to the comparison result. (Ruhal, para. [0101)). Ruhal describes such functions of the mobile equipment (ME) being controlled by the functional controlling unit 83 as including camera functions or USB interface functions of the mobile equipment (ME). (Ruhal, [0055]). 
That is, rather than the function controlling unit 83 limiting a corresponding function of the SIM itself, Ruhal describes the function controlling unit 83 controls or limits the functions of the mobile equipment (ME), such as the camera functions or USM interface of the mobile equipment (ME). 
But Rahul makes no mention regarding the subscriber identity module, as recited by claim 13, that “makes at least a part of the functions [of the subscriber identity module] available in a restricted manner or not at all in dependence on the determined location as determined by the location determining device of the subscriber identity module.” 

Examiner’s response: In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., “makes at least a part of the functions [of the subscriber identity module]…”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  At no point in the claim is it indicated that the functions made available are functions of the subscriber identity module itself.  They are simply functions “made available” by the subscriber identity module, e.g. by the subscriber identity module enabling or disabling functions available to the mobile device, as is the case in Rahul, as above.  Appellant is inserting subject matter into the brackets above which is neither indicated nor implied from the broadest reasonable interpretation of the claim.
Furthermore, as the Examiner has explained, above, the “subscriber identity module” of the subject claims can take many forms.  The “user equipment” of Rahul comprises a module for identification of a user to a network, as well as elements which are controlled according to the determined device location.  Any combination of elements of Rahul incorporating the user identity module, processor, etc. can be considered as equivalent to the claimed “subscriber identity module”; as such, enabling/disabling the features of the device, e.g. the camera, can be considered “at least a part of the functions of the subscriber identity module” under broadest reasonable interpretation.  Therefore, Rahul teaches this also.

Appellant’s arguments, page 17 of the Appeal Brief:
What’s more, as the Office Action correctly concedes, Ruhal fails to disclose such controlled functions of the subscriber identity module includes a functional range of an encryption algorithm. (Final Office Action, p. 5). Indeed, Rahul is completely silent regarding any encryption, let alone an encryption function of the subscriber identity module. 
Thus Ronca fails to disclose or suggest “wherein the part of the functions made available by the subscriber identity module in the restricted manner or not at all includes a functional range of encryption including one or more cryptographic algorithms or a key length of a cryptographic algorithm, wherein the subscriber identity module or an application on the subscriber identity module defines the junctional range of an encryption algorithm based on the determined location.” 

Examiner’s response:  Appellant’s argument here is unclear.  Examiner assumes that Appellant meant to address Rahul rather than Ronca.  In either case, Rahul was not recited as teaching controlling the functional range of an encryption algorithm.  This is taught by Ronca, as per the above recited paragraphs 72, 90-91.

Appellant’s arguments, pages 17-18 of the Appeal Brief:
Ronca is relied on by the Final Office Action. Particularly, the Final Office Action relies on the embodiment of Ronca-FIG. 3 and paragraphs [0090], [0091], and [0072] of Ronca. (Final Office Action, pp. 4-5). 
Ronca relates to computer systems generally, and describes system that creates a geographic fence for cryptographic key material. (Ronca, Abstract and para. [0001)). Ronca describes the context of accomplishing an authentication of a client to a service, server, or peer—‘“‘such as X.509 certificates and related public key infrastructure (PKI) used in Transport Layer Security (TLS) and its predecessor, Secure Sockets Layer (SSL), Secure Shell (SSH) and its related infrastructure.” (Ronca, para. [0002]). 
In the embodiment described by paragraphs [0090] and [0091] of Ronca, Ronca describes a subscriber system 302 that interacts with a key management system 304 as shown in Ronca-FIG. 3. In the computer system of Ronca-FIG. 3, operation 308 on the subscriber system 302 or operation 320 on the key management system 304 includes identifying an appropriate geo-fence for the geo-fenced key material (GFKM). (Ronca, para. [0090]). According to Ronca: “The geo-fence to be associated with a GFKM is determined by a policy and/or set of policies and/or other such information and/or some13 other way (e.g., set by an administrator).” (Ronca, para. [0091]). In varying embodiments, Ronca describes the policy and/or set of policies being known and the geo-fence being determined by the subscriber 302 and in other embodiments, Ronca describes the policy and/or set of policies being known and the geo-fence being determined by the key management system 304, or the policy and/or set of policies being known and the geo-fence being determined by a combination of the subscriber 302 and the key management system 304. (Ronca, para. [0091 )]). 
But significantly, Ronca makes no mention regarding a “subscriber identity module”, either in the form or a SIM card, a Universal Integrated Circuit Card (UICC), or a eUICC (embedded Universal Integrated Circuit Card), or otherwise. 

Examiner’s response: As the Examiner has noted above, a “subscriber identity module” is already taught by the user equipment of Rahul.  Furthermore, the Examiner has noted that a “subscriber identity module” is more broadly interpreted than the SIM card related technologies referenced by Appellant.  Ronca teaches that a subscriber equipment performs a validation/authorization process with a registration authority as part of a certificate signing request (e.g. paragraph 139).  This is sufficient to consider the function controlling module of Ronca to also teach a “subscriber identity module”.

Appellant’s arguments, pages 18-19 of the Appeal Brief:
And Ronca makes no mention of a subscriber identity module that determines the strength of the encryption. Or, in the express terms of amended claim 13, Ronca fails to disclose or suggest “wherein the subscriber identity module or an application on the subscriber identity module defines the functional range of the encryption algorithm based on the determined location.” 
This is a significant difference. As described in paragraph [0008] of Applicant’s originally-filed specification: “The invention is based on the idea that the subscriber identity module and/or an application on the subscriber identity module can define a functionality range of the subscriber identity module with consideration of a determined location.” (Applicant’s originally-filed specification, para. [0008] (underlining added)). 
It is this feature of the subscriber identity module of claim 13 that permits the subscriber identity module to be manufactured and supplied to users of mobile devices in different geographic areas of the world with different restrictions on encryption functionalities, and permitting the encryption functions of the subscriber identity module to be made available based on the restrictions or limitations of the area of use of the subscriber identity module. 
Thus Ronca, like Rahul, fails to disclose or suggest “wherein the subscriber identity module makes at least a part of the functions [of the subscriber identity module] available in a restricted manner or not at all in dependence on the determined location as determined by the location determining device of the subscriber identity module.” 

Examiner’s response: Appellant once again argues limitations of the claim which are not actually present. As above, in response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., “makes at least a part of the functions [of the subscriber identity module]…”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As further noted above, Rahul already teaches the claim limitation “wherein the subscriber identity module makes at least a part of the functions available in a restricted manner or not at all in dependence on the determined location as determined by the location determining device of the subscriber identity module.”

Appellant’s arguments, page 19 of the Appeal Brief:
And further, Ronca, like Rahul, fails to disclose or suggest “wherein the part of the functions made available by the subscriber identity module in the restricted manner or not at all includes a functional range of encryption including one or more cryptographic algorithms or a key length of a cryptographic algorithm, wherein the subscriber identity module or an application on the subscriber identity module defines the functional range of an encryption algorithm based on the determined location,” as required by claim 13. 
So claim 13 is distinguished from the combination of Rahul and Ronca, and particularly from Ronca, in that claim 13 requires that it is the subscriber identity module itself and not the mobile device that makes available the functions of the subscriber identity module in a restricted manner or not at all in dependence on the determined location of the subscriber identity module. 
And claim 13 is distinguished from the combination of Rahul and Ronca, and particularly from Ronca, in that according to claim 13, it is the subscriber identity module itself and not the mobile device that defines the functionality range of the subscriber identity module, as is the case in Ronca. 

Examiner’s response: Rahul already teaches that it is the user equipment (UE) (corresponding to claimed subscriber identity module) itself which makes available the plurality of functions (which are not required by the claim to be the functions of the subscriber identity module, as above) in a restricted manner or not at all in dependence on the determined location of the subscriber identity module.  It is not necessary for Ronca to teach this also.
In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., “it is the subscriber identity module itself and not the mobile device that defines the functionality range of the subscriber identity module”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim recites “wherein the subscriber identity module or an application on the subscriber identity module defines the functional range of an encryption algorithm based on the determined location”, which is taught by Ronca (as above).  Nowhere in the claim is it recited that the subscriber identity module “defines the functionality range of the subscriber identity module”.

Appellant’s arguments, pages 19-20:
Hynes is relied on in the Final Office Action as describing a SIM incorporating a GPS receiving and limiting the user’s access to the mobile device based on the detected speed of the mobile device. (See Final Office Action, p. 5, citing Hynes, paras. [0057] and [0005 ]-[0006]). 
But Hynes fails to remedy the above-note features of amended claim 13. 
Thus the combination of Rahul, Ronca, and Hynes fails to disclose or suggest “wherein the subscriber identity module makes at least a part of the functions [of the subscriber identity module] available in a restricted manner or not at all in dependence on the determined location as determined by the location determining device of the subscriber identity module” or “wherein the part of the functions made available by the subscriber identity module in the restricted manner or not at all includes a functional range of encryption including one or more cryptographic algorithms or a key length of a cryptographic algorithm, wherein the subscriber identity module or an application on the subscriber identity module defines the functional range of an encryption algorithm based on the determined location,” as required by claim 13. 
Because the combination of Rahul, Ronca, and Hynes fails to disclose or suggest all features required by claim 13, an obviousness-based rejection of claim 13 remains to be established. 
Accordingly, reversal of the rejection of the appealed claim 13 under 35 U.S.C. §103 is respectfully requested. 

Examiner’s response: The Examiner notes that Hynes is not actually required to reject the claim at all and that it is merely used to promote compact prosecution by providing notice to Appellant that the feature argued but not claimed would still be obvious even if required by the claim. 
Further, Appellant asserts, once again, that the claim recites elements which it does not (i.e. wherein the subscriber identity module makes at least a part of the functions [of the subscriber identity module] available).  The Examiner’s response is the same.  
As shown above, Rahul, Ronca, and Hynes, in combination, do teach each and every feature which is actually recited in claim 13.  Therefore, claim 13 is not allowable.

Appellant’s arguments with regard to corresponding independent claim 24 are similar to those regarding claim 13, and are therefore responded to in a similar way.
Appellant’s remaining arguments relate to the dependent claims being allowable as depending from an allowable independent claim.  However, as shown above, the independent claims are not allowable.

Appellant provides no further arguments.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        
Conferees:
/Kevin Bechtel/Primary Examiner, Art Unit 2491                 


                                                                                                                                                                                       /ASHOKKUMAR B PATEL/       Supervisory Patent Examiner, Art Unit 2491                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.